UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended December 31, 2008 Commission file number 000-27419 AMERICAN SECURITY RESOURCES CORPORATION (Exact name of small business issuer as specified in its charter) 19 Briar Hollow Lane, Suite 125 Houston, Texas 77027 (Address of principal executive offices) Nevada 90-0179050 (Stateof incorporation ) (I.R.S. Employer Identification No.) Registrant’s telephone number, including area code:(713) 465-1001 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: $.001 Par Value Common Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Securities Act.YesoNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§229.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNoþ The aggregate market value of the voting and non-voting common equity held by non-affiliates as of December 31, 2008 is $952,223 (based on its reported last sale price by the OTC Pink Sheets). The number of shares outstanding of the Registrant's common stock as of December 31, 2008 was 502,704,604 Documents Incorporated By Reference:None AMERICAN SECURITY RESOURCES CORPORATION INDEX TO FORM 10-KSB December 31, 2008 Page No. Part I Item 1. Description of Business 1 Item 2. Description of Property 2 Item 3. Legal Proceedings 2 Item 4. Submission of Matters to a Vote of Security Holders 2 Part II Item 5. Market for Common Equity and Related Stockholder Matters 3 Item 6. Selected Financial Data 6 Item 7. Management's Discussion and Analysis or Plan ofOperation 6 Item 8. Financial Statements 10 Part III Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 30 Item 9A. Controls and Procedures 30 Item 10. Directors, Executive Officers, Promoters and Control Persons Compliance with Section 16(a) of the Exchange Act Executive Compensation 32 Item 11 Executive Compensation 33 Item 12. Security Ownership of Certain Beneficial Owners and Management 34 Item 13. Certain Relationships and Related Party Transactions 34 Item 14. Principal Accountant Fees and Services 34 Part IV Item 15. Exhibits and Reports on Form 8-K 35 Signatures 36 PART I ITEM 1. DESCRIPTION OF BUSINESS Forward-Looking Statements Certain statements concerning the Company's plans and intentions included herein may constitute forward-looking statements for purposes of the Securities Litigation Reform Act of 1995 for which the Company claims a safe harbor under that Act.
